department of the treasury internal_revenue_service washington d c date number release date cc el gl br3 tl-n-2105-00 uilc memorandum for paul krug special litigation assistant ct northern california district cc wr nca sf from chief branch general litigation subject review of proposed summons to legend none required pursuant to your request we have reviewed the summons that the service proposes to issue to we perceive no barrier to enforcing the proposed summons you may wish to include the monthly statements of account within the description of summoned bank documents for the eight accounts listed in the first set of summoned documents assuming the examiner has not already obtained them as you noted in your incoming memorandum we coordinated our review with the international division that division’s advisory memorandum and the information_document_request to which it refers are attached we were pleased to assist you with this matter and if you have questions or comments please contact me pincite- or elizabeth rawlins pincite7 attachments memorandum from international district_counsel proposed information_document_request department of the treasury internal_revenue_service washington d c cc intl idc wblowrance tl-n-2105-00 uilc memorandum for lawrence h schattner cc gl br3 chief branch attn elizabeth rawlins from ricardo a cadenas chief international district_counsel cc intl idc subject -tl n legend none required on date you sent us a proposed summons with related information the proposed summons requests books records and information foreign and domestic from of the international examiner proposes to issue a formal_document_request fdr with the summons you asked that we review the formal_document_request sec_982 provides in part that the term formal_document_request means any request made after normal request procedures have failed to produce the requested documentation for the production of foreign-based_documentation an fdr is issued only after normal information document requests idr procedures have failed in getting the requested information sec_982 provides that if a taxpayer fails to comply with a fdr within days after the mailing of the request then the taxpayer shall be prohibited from introducing into evidence in a civil_proceeding any foreign_based_documentation covered by the request documents and information requested in the fdr must be foreign_based_documentation the term foreign_based_documentation means any documentation held outside the united_states which may be relevant or material to the tax treatment of the examined_item the fdr must be mailed to the taxpayer’s last_known_address by registered or certified mail the fdr must include the following time and place for production a statement of the reason previously submitted documents are insufficient a description of the documents requested consequences of noncompliance we have reviewed the proposed fdr letter and attachment we suggest the following that the international examiner attach a copy of the idr to which did not provide information to the letter that foreign document request be printed on the attached form_4564 describing the documentation requested item ii on form_4564 does not refer to foreign_based_documentation and the request may be best suited for the summons item iii should be copies of all personal financial statements of that refer to foreign assets foreign_property foreign_income or foreign liabilities item iv on form_4564 does not refer to foreign_based_documentation and the request may be best suited for the summons item vi should be all escrow instructions escrow statements disbursement statements and any documents referring to and or any of relatives which are outside the united_states and relate to the acquisition and or disposition of any assets in the united_states hong kong canada or any other country such assets may be but are not limited to real properties and corporate interests if you have any questions please call me pincite-1321 or trial attorney bill lowrance pincite-1893 ricardo a cadenas chief international district_counsel
